Citation Nr: 1236923	
Decision Date: 10/24/12    Archive Date: 11/05/12

DOCKET NO.  07-10 020	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois

THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependents' Educational Assistance (DEA) under 38 U.S.C. Chapter 35.

REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Appellant

ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty in the military during World War II, from August 1942 to December 1945.  He died in February 2005.  The appellant is his surviving spouse (widow).  She appealed to the Board of Veterans' Appeals (Board) from a July 2005 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

As support for her claims, she testified at a hearing at the RO in August 2008 before the undersigned Veterans Law Judge of the Board (Travel Board hearing).

The Board subsequently remanded the claims in April 2009 for further development and consideration.

The Board has advanced this appeal on the docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  According to his death certificate, the immediate cause of the Veteran's death on February [redacted], 2005, was intracranial bleed.

2.  His terminal intracranial bleed did not initially manifest until many years, indeed decades, after his military service, and there is no competent and credible evidence causally relating this fatal intracranial bleed to his military service during World War II, including to any specific disease, injury or event.

3.  At the time of death, service connection was in effect for pes planus (flat feet), rated as 30-percent disabling, and for acne vulgaris, rated as 10-percent disabling, for a combined rating of 40 percent.

4.  The preponderance of the evidence shows the Veteran's death was not due to or the result of his military service or a disability that originated during or as result of his service.


CONCLUSIONS OF LAW

1.  A service-connected disability did not cause or contribute substantially or materially to the Veteran's death.  38 U.S.C.A. § 1110, 1154(a), 1310, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.312 (2011).

2.  The statutory requirements for DEA benefits are not met.  38 U.S.C.A. §§ 3500, 3501 (West 2002); 38 C.F.R. § 3.807 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Cause of the Veteran's Death

A.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  To this end, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b) (2011).

Ideally, this notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), which, here, is the RO.  If, however, it was not, or the notice provided was inadequate or incomplete, then VA need only provide all required notice, give the claimant time to identify or submit evidence in response, and then readjudicate the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC).  This rectifies ("cures") the timing defect in the provision of the notice, even though post-adjudicatory, inasmuch as the claimant is still given opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006); and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

These VCAA notice requirements apply to all elements of a claim, including the "downstream" disability rating and effective date elements.  Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

And specifically in the context of a claim for dependency and indemnity compensation (DIC) benefits, which includes a claim of entitlement to service connection for the cause of the Veteran's death, section 5103(a) notice must be tailored to the claim.  The notice should include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Unlike a petition to reopen a claim, however, (see Kent v. Nicholson, 20 Vet. App. 1 (2006)), an original DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a non-detailed application of the specific reasons why any claim made during the deceased Veteran's lifetime was not granted.  Where a claimant submits a detailed application for benefits, VA must provide a detailed response.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

In April 2005, the RO attempted to provide the appellant-widow adequate notice of the elements necessary to substantiate her claim for benefits; however, that letter did not include a statement of the conditions, if any, for which the Veteran was service connected at the time of his death, an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition, or an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected, in accordance with Hupp since it was not issued after the rating decision at issue.

But in May 2009, partly as a result or consequence of the Board's April 2009 remand of this case, the appellant was provided notice.  The notice was incomplete and sent to the wrong representative, however.  In October 2011, a second notice, which completed the May 2009 notice, resultantly was sent to the appellant and the correct representative.  Therefore, she has not been prejudiced by the deficiencies in the original April 2005 letter.  Although Hupp-compliant notice was not provided prior to the first adjudication of the claim, complete notice since has been provided in the May 2009 and October 2011 notice letters, which were sent before the claim was readjudicated in the November 2011 SSOC.  So her claims have been reconsidered since providing all required notice.  See again Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SSOC, is sufficient to rectify ("cure") a timing defect in the provision of notice); see again also Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006).  In August 2012, the Veteran's representative stated that, after a review of the Veteran's claims file, he rested the case on the evidence of record.  Therefore, it is not prejudicial to the appellant for the Board to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  And in light of the denial of the cause-of-death claim, no effective date will be assigned, so there can be no possibility of prejudice to her under the holding in Dingess.  Moreover, there is no downstream disability rating element of a cause-of-death claim.

VA also has a duty to assist the appellant in developing her claim.  And recognizing this, all available service treatment records (STRs) and post-service VA and private treatment records have been obtained and associated with the claims file for consideration.

In DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008), the Federal Circuit Court held that 38 U.S.C. § 5103A(a) does not always require VA to assist the claimant in obtaining a medical opinion for a DIC claim, but that it does require VA to assist a claimant in obtaining such whenever it is necessary to substantiate the DIC claim.  The Federal Circuit Court added that there was no duty to provide a VA opinion in a DIC claim under 38 U.S.C.A. § 5103A(d) since this provision is explicitly limited to claims for disability compensation (service connection), which is defined as a monthly payment made by VA to a Veteran, and therefore does not pertain to a DIC claim.  Id.  But in Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008), the Federal Circuit Court held that, in the context of a DIC claim, VA must also consider that 38 U.S.C. § 5103A(a) only excuses VA from making reasonable efforts to provide an examination when no reasonable possibility exists that such assistance would aid in substantiating the claim.  Here, of record is a VA medical opinion concerning whether a service-connected disability - but especially the service-connected pes planus or flat feet - either caused or contributed substantially or materially to the Veteran's death from intracranial bleed.

On remand, the RO/AMC also requested that the appellant identify any pertinent treatment records that are not currently on file.  However, she did not respond to this request.  Hence, there was compliance with the Board's April 2009 remand directives, to the extent possible.  See Stegall v. West, 11 Vet. App. 268 (1998) (indicating an appellant is entitled to compliance with remand directives as a matter of law, and that the Board commits error in failing to ensure there has been this required compliance).  See also Dyment v. West, 13 Vet. App. 141, 146-47 (1999); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (discussing situations when it is acceptable, instead, to have "substantial" compliance, even if not "exact", "total" or "complete" compliance, per se).

Further, the appellant has not made the RO or Board aware of any additional evidence that needs to be obtained to fairly decide this appeal, and she has not argued that any error or deficiency in proving her notice or assistance with her claim is unduly prejudicial, meaning outcome determinative of her claim.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls on the party attacking the agency's determination).  So no additional notice or assistance is required, and the Board may proceed to addressing the merits of this appeal.

It is difficult to discern what additional guidance VA could have provided the Appellant regarding what further evidence she should submit to substantiate her claim.  See Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the claimant).


B.  Analysis

The law provides DIC benefits for a spouse of a Veteran who dies from a service-connected disability.  See 38 U.S.C.A. § 1310.  A service-connected disability is one that was incurred in or aggravated by active military service in the line of duty.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Certain conditions, such as brain hemorrhage, will be presumed to have been incurred in service if manifested to a compensable degree, generally meaning to at least 10-percent disabling, within one year after discharge from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a). 

So entitlement to service connection may be established either by showing direct incurrence or aggravation of a condition in service or, if applicable, by using presumptions for certain specified conditions.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994);

Service connection also is permissible on a secondary basis for disability that is proximately due to, the result of, or chronically aggravated by a service-connected condition.  38 C.F.R. § 3.310(a) and (b); Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

When any Veteran dies from a service-connected disability, the Veteran's surviving spouse, children and parents are entitled to DIC.  38 U.S.C.A. § 1310.  A death will be considered to result from a service-connected disability when the evidence establishes that disability either caused or contributed substantially or materially to the Veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.


For a service-connected disability, i.e., a disability of service origin, to constitute a contributory cause of death, it must be shown to have contributed substantially and materially to the Veteran's death; combined to cause death; aided or lent assistance to the production of death; or resulted in debilitating effects and general impairment of health to an extent that would render the Veteran materially less capable of resisting the effects of other disease or injury causing death, as opposed to merely sharing in the production of death.  38 C.F.R. § 3.312.  

Although there are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, even in such cases, consideration must be given to whether there may be a reasonable basis to hold that a service-connected condition was of such severity as to have a material influence in accelerating death, where the service-connected condition affected a vital organ and was of itself of a progressive or debilitating nature.  Id.

Turning now to the relevant facts of this particular case.  The Veteran's STRs are completely unremarkable for any indication or even suggestion of the intracranial bleed that was ultimately fatal, either in the way of a relevant subjective complaint (e.g., symptom, etc.) or objective clinical finding such as a pertinent diagnosis.  Nor is there indication of brain hemorrhage, certainly not to the required minimally compensable degree of at least 10-percent disabling, within one year of his separation from active duty in December 1945, so meaning by December 1946.

Many years, indeed decades, later he was hospitalized in March 1998 at a private facility due to his inability to walk on account of loss of balance.  He stated that, over the past couple of months, he had been unable to walk without falling.  In addition, he could hardly see out of his left eye.  He made no reference to his flat feet (that is, to his service-connected disability).  The diagnoses were renal insufficiency, hypertension, chronic obstructive pulmonary disease (COPD), and cerebellar dysfunction.  The neurological examiner determined the Veteran had a lot of muscle wasting of the lower extremities, which the examiner believed was due to ataxia.  Regarding the Veteran's cerebellar dysfunction, the computer axial tomography (CT) of his head showed no acute problem, but mild generalized cortical atrophy was present.  The impression of the neurological examiner was gait disorder, most likely due to a postural tremor; however, motor neuron disease or myopathy needed to be ruled out.

Private treatment records dated in January 2005 noted the Veteran was walking on his driveway, slipped on ice, fell, hit his head, and complained of left hip pain.  He was confused on admission for treatment shortly after that fall.  Again, though, he made no reference to his flat feet, including as cause for that fall or even a contributing factor in it.  It was determined that he had sustained a left hip fracture.  A January 24, 2005, CT scan was negative for acute changes or brain bleed.  A January 27, 2005, electroencephalogram (EEG) was normal.  A February 2, 2005, CT scan found no change from the January 24, 2005, CT scan.  A possible old left cerebral infarction was noted, however.  A January 27, 2005 consultation noted a "diffuse encephalopathy which most likely from a combination of the anesthesia, medications, and perhaps a head injury."  The Veteran was discharged on February 3, 2005.

He again was hospitalized at a private facility a short time later, on February 19, 2005.  Brain CT showed a large left occipital hematoma.  He died on February [redacted], 2005.  According to his death certificate, the immediate cause of his death was intracranial bleed.

At the time of death, service connection was in effect for flat feet, rated as 
30-percent disabling, and for acne vulgaris, rated as 10-percent disabling; so his combined rating was 40 percent.  See 38 C.F.R. § 4.25.


In a July 2006 medical opinion, based on a review of the Veteran's claim file, a VA physician opined that the Veteran's intracranial bleed (cause of death) did not develop from his service-connected pes planus or from service-connected disabilities.  The examiner acknowledged the Veteran was in receipt of service connection for pes planus and that the disability had caused him to fall on occasion.  But the examiner noted the Veteran's two brain CTs and an EEG were negative for a brain bleed subsequent to his falling and striking his head in January 2005.  The examiner observed the Veteran fell again, but that a repeat CT scan also was normal.  The examiner pointed out those negative tests indicate there was no structural or residual effects of the head trauma that would ultimately result in an intracranial bleed.  The examiner determined that comorbid conditions, i.e., chronic hypertension and Coumadin therapy, could have contributed to the intracranial bleed.  So there was no association of service-connected disability, i.e., disability related to or stemming from the Veteran's military service, with his death, either as a primary or principle cause of death or, alternatively, as a substantial or material contributing factor.

Although the appellant-widow no doubt sincerely believes in the viability of her claim, the Federal Circuit Court has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record, so both lay and medical, and the evaluation of its competency and credibility to in turn determine its ultimate probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).  


The VA medical examiner's opinion is the most compelling evidence of record and against the appellant's claim since it is not just based on a review of the pertinent medical and other history but also is supported by sound rationale and considered the unique facts and circumstances of this specific case.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 298 (2008) (indicating the probative value of a medical nexus opinion is not determined solely by whether the commenting physician reviewed the claims file, rather, by the factually accurate, fully articulated, sound reasoning for the conclusion expressed).  The opinion is supported by the evidence of record.  

In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the Federal Circuit Court recognized lay evidence as potentially competent to support the presence of disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as actual treatment records.  But the Federal Circuit held in Buchanan that the Board equally retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence, against other evidence in the file to determine which evidence is more or most probative. 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, flat feet (pes planus), varicose veins, ringing in the ears (tinnitus), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  So supporting medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology of disease.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  But if, instead, the type of condition at issue is not one that is readily amenable to lay diagnosis or probative comment on its etiology, there has to be medical evidence supporting the claim.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease or rheumatic fever).

In this case, this medical issue involved, i.e., the cause of the intracranial bleed that unfortunately resulted in the Veteran's death, is complex and a lay person, without formal training, education, experience, and expertise in this area, is not competent to offer an opinion addressing whether his service-connected disabilities caused or contributed substantially or materially to his death.  Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011).  So medical evidence is needed to support his widow-appellant's claim and, unfortunately, for the reasons and bases discussed, the most probative medical evidence in the file is against her claim, not supportive of it.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the claimant's position.) 

None of the medical evidence in the file (that is, which provides supporting rationale) suggests or indicates that, as likely as not, the disorder listed on the Veteran's certificate of death was related to his military service.  Moreover, none of the medical evidence in the file, with this required rationale and likelihood, attributes the Veteran's death either principally or secondarily to his service-connected disabilities.  So there is not the required connection between his unfortunate death and military service.  Thus, the Board finds that the preponderance of the evidence is against the appellant-widow's claim of entitlement to service connection for the cause of his death.  Consequently, there is no reasonable doubt to resolve in her favor.  38 C.F.R. § 3.102.  The Board is certainly sympathetic to her loss of her husband, but may not go beyond the factual evidence presented in this claim to provide a favorable determination.  Accordingly, her appeal must be denied. 

II.  Entitlement to DEA

The disposition of this remaining claim is based entirely upon the operation of law.  The duties to notify and assist are inapplicable where the law is dispositive of the claim.  See Manning v. Principi, 16 Vet. App. 534 (2002).

Educational assistance is available to a child or surviving spouse of a Veteran who, in the context of this issue on appeal, either died of a service-connected disability or died while having a disability evaluated as total and permanent in nature resulting from a service-connected disability.  38 U.S.C.A. §§ 3500, 3501(a)(1); 38 C.F.R. § 3.807, 38 C.F.R. §§ 21.3020, 21.3021.

The Board has determined the Veteran did not die of a service-connected disability.  The record also reflects that he did not have a disability evaluated as total and permanent at the time of his death.  Accordingly, the claimant or any children of their marriage cannot be considered an "eligible person" to receive educational benefits.  38 U.S.C.A. § 3501(a)(1); 38 C.F.R. § 3.807; 38 C.F.R. § 21.3021(a). 

Because of these basic criteria under the law for eligibility for DEA benefits, the law is dispositive without regard to any other facts in the case.  And where the law is dispositive, the claim must be denied on the basis of absence of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, this appeal for DEA benefits is denied as a matter of law.


ORDER

The claim of entitlement to service connection for the cause of the Veteran's death is denied.

Also denied is the claim of entitlement to DEA benefits.


____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


